Case 18-05251-sms   Doc 5   Filed 11/07/18 Entered 11/07/18 14:15:57   Desc Main
                            Document      Page 1 of 4
Case 18-05251-sms   Doc 5   Filed 11/07/18 Entered 11/07/18 14:15:57   Desc Main
                            Document      Page 2 of 4
Case 18-05251-sms   Doc 5   Filed 11/07/18 Entered 11/07/18 14:15:57   Desc Main
                            Document      Page 3 of 4
Case 18-05251-sms   Doc 5   Filed 11/07/18 Entered 11/07/18 14:15:57   Desc Main
                            Document      Page 4 of 4
